United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                 October 12, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-50703
                       Conference Calendar


UNITED STATES OF AMERICA,

                                   Plaintiff-Appellee,

versus

CARLOS NOE SALAZAR-MONTES, also known as
Carlos Noe Salazar, also known as Carlos Salazar,

                                   Defendant-Appellant.

                   - - - - - - - - - - - - - -

                        Consolidated with



                           No. 04-50704
                       Conference Calendar


UNITED STATES OF AMERICA,

                                   Plaintiff-Appellee,

versus

CARLOS NOE SALAZAR, also known as Carlos Salazar,

                                   Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                   USDC No. 3:04-CR-299-ALL-FM
                   USDC No. 3:99-CR-273-ALL-FM
                       --------------------
                             No. 04-50703
                           c/w No. 04-50704
                                  -2-

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     This court affirmed the judgment of conviction and sentence of

Carlos Noe Salazar-Montes (Salazar) for illegal reentry by an

alien. United States v. Salazar-Montes, No. 04-50703 (5th Cir. Dec.

17, 2004) (unpublished).     This court also affirmed the revocation

of Salazar’s supervised release and sentence therefore in the

consolidated case, No. 04-50704.      The Supreme Court vacated the

judgments in both cases and remanded for further consideration in

light of United States v. Booker, 125 S. Ct. 738 (2005).         See

Chacon-Avitia v. United States, 125 S. Ct. 1952 (2005).           We

requested and received supplemental letter briefs addressing the

impact of Booker.

     Salazar contends that he is entitled to resentencing because

the district court erred under Booker by sentencing him under a

mandatory application of the United States Sentencing Guidelines.

This court will not consider a Booker-related challenge raised for

the first time in a petition for certiorari, as in Salazar’s case,

absent extraordinary circumstances.     See United States v. Taylor,

409 F.3d 675, 676 (5th Cir. 2005). Extraordinary circumstances is




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 04-50703
                                  c/w No. 04-50704
                                         -3-

a “much more demanding standard to meet than plain error.” Id. at

677.

       Salazar contends that he can show plain error resulting from

the district court’s application of the Guidelines.                            See United

States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005), petition for

cert. filed (Mar. 31, 2005) (No. 04-9517).                         Application of the

Guidelines as mandatory in determining a defendant’s sentence is

plain    or    obvious    error    after      Booker.        See    United      States    v.

Valenzuela-Quevedo, 407 F.3d 728, 732-34 (5th Cir. 2005), petition

for    cert.    filed    (July    25,    2005)   (No.    05-5556).             However,   a

defendant       also    must   establish       that     the    error      affected       his

substantial rights by reference to “the sentencing judge’s remarks

or otherwise.” Mares, 402 F.3d at 522.

       Salazar concedes that the district court made no particular

remarks       disagreeing      with     the   requirements         of    the    mandatory

guidelines.        However,       he    argues   that    there      is    a    reasonable

probability that the district court would have imposed a lower

sentence, based on the fact that the court made six months of his

revocation sentence concurrent with his 77-month reentry sentence.

Salazar       argues    that     this    indicates      at    least      a     reasonable

probability that the court would have shown leniency regarding his

other sentence as well.

       This argument is the sort of speculation that Mares rejects,

since it is equally plausible that the district court has already

given Salazar all the leniency it deemed appropriate. Accordingly,
                            No. 04-50703
                          c/w No. 04-50704
                                 -4-

Salazar has failed the third part of the plain-error test by not

showing a reasonable probability that the result would have been

different except for the error.     See Mares, 402 F.3d at 521.    Since

Salazar has not shown plain error, “it is obvious that the much

more demanding standard for extraordinary circumstances, warranting

review of an issue raised for the first time in a petition for

certiorari, cannot be satisfied.”       Taylor, 409 F.3d at 677.

     Because   nothing   in   the   Supreme   Court’s   Booker   decision

requires us to change our prior affirmance in this case, we

therefore reinstate our judgment affirming Salazar’s conviction and

sentence in his reentry case and the judgment in his revocation

case.

     AFFIRMED.